Fish, J.
1. Where the plaintiff in an action died while the same was pending and the defendant was served with a copy of a written motion to mal the administrator of the deceased a party to the case, this was sufficient to put the defendant on notice that the granting of this motion would be asked'when or before the case was duly called in its order for trial, if the service on the defendant was made a reasonable time before the order making parties was actually granted.
2. In view of the evidence disclosed by the record, there was no abuse of discretion in refusing to set aside the judgment and reinstate the case.

Judgment affirmed.


All the Justices concurring.